 


109 HR 6240 IH: To designate the facility of the United States Postal Service located at 1155 Seminole Trail in Charlottesville, Virginia, as the 
U.S. House of Representatives
2006-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 6240 
IN THE HOUSE OF REPRESENTATIVES 
 
September 28, 2006 
Mr. Goode (for himself, Mr. Boucher, Mrs. Drake, Mr. Wolf, Mr. Tom Davis of Virginia, Mr. Forbes, Mrs. Jo Ann Davis of Virginia, Mr. Scott of Virginia, Mr. Cantor, and Mr. Goodlatte) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To designate the facility of the United States Postal Service located at 1155 Seminole Trail in Charlottesville, Virginia, as the Corporal Bradley T. Arms Post Office Building. 
 
 
1.Corporal Bradley T. Arms Post Office Building
(a)DesignationThe facility of the United States Postal Service located at 1155 Seminole Trail in Charlottesville, Virginia, shall be known and designated as the Corporal Bradley T. Arms Post Office Building.
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Corporal Bradley T. Arms Post Office Building. 
 
